Part III DETAILED ACTION

1.    The present application is being examined under the pre-AIA  first to invent provisions.

This application has been examined. Claims 1-18 are pending in this application. This office action in

in response to the restriction requirement mailed on 08/03/22. Examiner acknowledges the election of claims 1-7 and 10-18 without traverse. Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.    Claim(s) 1-2 and  10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Dore et  al. (2019/0371051), hereafter referred as Dore.

     With regard to claim 1, Dore teaches an apparatus (see fig. 7) for monitoring a user (5) based on 

multi-view face images (see figs. 3-5 and p[0006,0020,0082], the multi-view equals points of view, 

comprising: memory (see p[0013]) in which at least one program is recorded: and a processor (see 


p[0013] for executing the program (see p0052-0055]), wherein the program comprises a face 

detection unit for extracting face area images from respective user images captured from two or more 

different viewpoints (see figs. 3-5 and p[0006,0020,0082], the different viewpoints are equals points of 

views ; a down-conversion unit for generating at least one attribute-specific 2D image by mapping 

information about at least one attribute in a 3D space of the face area images onto a 2D UV space, 

and an analysis unit for generating user monitoring information by analyzing the at least one attribute-

specific 2D image (see p[0006,0013,0020,0030, 0r0046).

 
    With regard to claim 2, Dore further teaches wherein the program further comprises: a target user 

selection unit for selecting a monitoring-target user from the extracted face area images after 

extraction of the face area images and before generation of the user monitoring information (reads on 

figs. 3-5, a determination is made as to the target user).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.    Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore et  al. (2019/0371051) as applied to claims 1 and/or 10 above, and further in view of Shacham et al. (2021/0004633), hereafter referred as Shacham. 

        With regard to claim 3 or 12, Dore teaches wherein the program determines whether users included in the user images captured from the two or more different viewpoints (see figs. 3-5 and p[0006,0020,0082], the different viewpoints equals points of views. Dore does not teach making the determination based on a convolutional neural network. However, Shacham, in the same field of endeavor “conversion of data between 3D to 2D” teaches that it is well known in the art at the effective time of the invention to use convolutional neural network to convert images form 3D to 2D. Therefore it would have been obvious to one of ordinary skill in the art at the effective time of the invention to provide the system of Dore with the ability to use convolutional neural network as taught by Shacham to process the images from 3D to 2D in order to increase the speed of the system when processing high quantities of data. 




                                                              Conclusion  
4.    Claims 4-7 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable (as long as other rejection(s) is/are overcome)  if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record does not teach the limitations of claims 4-7 and 13-18 in combination with the features of claim 1 or 10.

5.   The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure.
    Liao et al. (2019/0026917) teaches a learning geometric differential for matching 3D models to 
objects in a 2D image.
    Kanaujia et al. (2015/0178554) teaches a system and method for identifying faces in constrained 
media.
    Karafin et al. (2012/0106785) teaches methods and systems for pre-processing 2D images files to 
be converted to 3D image files.
 
    Gordon (10,282,530) teaches a verifying identify based on facial dynamics.


6.   Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can 

normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group 

is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 

Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where 

this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

Information Retrieval (PAIR) system. Status information for published applications may be obtained 

from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

through Private PAIR only. For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-

786-9199 (IN USA OR CANADA) or 571 -272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the 

Group receptionist whose telephone number is (571) 272-2600.





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

December 17, 2022